Citation Nr: 1313512	
Decision Date: 04/23/13    Archive Date: 05/03/13

DOCKET NO.  08-29 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection accessory navicular left foot.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from May 2004 to February 2007.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for left foot numbness. 

In April 2011, the Board remanded the Veteran's claim for further development.  The requested action was taken and the case has since been returned to the Board for adjudication.  

In August 2010, the Veteran testified at a Travel Board hearing before an Acting Veterans Law Judge who has since left the Board.  A transcript of that proceeding is of record.  In a February 2013 letter, the Board informed the Veteran that she had a right to another hearing.  The letter indicated that if the Veteran did not reply within 30 days, the Board would assume that she did not wish to have another hearing.  The Veteran did not reply.  As such, the Board will proceed with adjudication.  

In a February 2012 rating decision, service connection for left tarsal tunnel syndrome based upon the Veteran's complaints of left foot numbness was granted.  Service connection for accessory navicular left foot was again denied in a February Supplemental Statement of the Case (SSOC).  Despite the grant of service connection for left tarsal tunnel syndrome, the issue of entitlement to service connection for accessory navicular left foot remains on appeal.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that claims for service connection for a specific disease may include claims for service connection for any other disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

In addition to the paper claims files, the Veteran also has an electronic claims file in Virtual VA.  The Board has reviewed both the paper and electronic claims files in rendering this decision.
FINDING OF FACT

The preponderance of the evidence establishes that the Veteran's accessory navicular left foot is a congenital defect that was not subject to a superimposed disease or injury in service.  


CONCLUSION OF LAW

Service connection for accessory navicular left foot is denied.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, the VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

A VCAA letter dated in February 2007 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2012); Quartuccio, at 187.  The Veteran was advised that it was ultimately her responsibility to give VA any evidence pertaining to the claims.  The letter informed her that additional information or evidence was needed to support her claims, and asked her to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

As noted above, the Veteran also was afforded a hearing before an Acting Veterans Law Judge (AVLJ) during which she presented oral argument in support of her service connection claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2012) requires that the AVLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the AVLJ fully explained the issue on appeal during the hearing and specifically discussed the basis of the prior determination, the element(s) of the claim that were lacking to substantiate the claim for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claim.  Significantly, neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has she identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claim.  As such, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the Veteran has been continuously represented by an experienced national service organization and has submitted argument in support of her claim.  These arguments have referenced the applicable law and regulations necessary for a grant of service connection.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for her to prevail on her claims and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records (STRs) and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time otherwise referenced outstanding records that she wanted VA to obtain or that she felt was relevant to the claims. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2012).  

In this case, the Veteran was provided a VA examination most recently in July 2011.  The examiner considered the Veteran's complaints of left foot numbness, as well as the service treatment records, post-service treatment records, and conducting a physical examination.  Based on the foregoing, the examiner concluded that the Veteran's accessory navicular left foot was not due to or aggravated by an event, disease, or injury incurred during active service.  Therefore, as the opinion was based on review of the claims file, including the Veteran's statements, and provided an extensive rationale for the opinion provided, the Board concludes that the opinion provided is adequate.  Given the foregoing, the Board finds the evidence of record to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claim for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claim.

Given the July 2011 VA examination and report and the subsequent readjudication of the claim, the Board finds that there has been substantial compliance with its April 2011 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

The term "disability," as used in 38 U.S.C.A. § 1110, generally does not include congenital defects.  See Quirin v. Shinseki, 22 Vet. App. 390, 394 (2009) (citing Winn v. Brown, 8 Vet. App. 510 (1996).  Service connection is available, however, for congenital or developmental defects if subject to superimposed disease or injury that occurred in service.  See VAOPGCPREC 82-90 (1990); see also Monroe v. Brown, 4 Vet. App. 513, 515 (1993).  The Board also notes that the presumption of soundness does not apply to congenital defects, because such defects are not "diseases or injuries" within the meaning of 38 U.S.C.A. § 1110 and 1111.  See Quirin at 397 (citing Terry v. Principi, 340 F.3d 1378, 1385-1386 (Fed. Cir. 2003)).

Congenital defects are defined as normally static conditions which are incapable of, improvement or deterioration while congenital diseases may improve or worsen.  VAOGCPREC 82-90.  While a congenital defect is not considered a disability subject to service connection, a congenital disease may by aggravated during service if it progresses during service at a rate greater than normally expected according to accepted medical authority.  Id.

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In certain circumstances lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

Factual Background and Analysis

The Veteran contends she has left foot numbness attributable to her period of active duty.  As noted in the introduction above, she has already been awarded service connection for left tarsal tunnel syndrome in a February 2012 rating decision.  Thus, the issue that remains on appeal is whether her accessory navicular left foot is etiologically related to her military service.

A review of the Veteran's service treatment records shows an August 2005 X-ray study that revealed a left os naviculare, or an accessory navicular bone in the left foot.  At that time, she reported having problems with a "bump" on her left foot since she was a teenager.  They also show that the Veteran was prescribed TENS treatment for other joint problems in September 2005, October 2005, and November 2005.  A November 2005 record notes her complaint of pain along her left shin and "some tingling" in her foot and toes with prolonged standing.  

The Veteran was afforded a VA examination in August 2007, at which time she reported tenderness to palpation over the navicular region of the left foot.  The examiner diagnosed left foot strain.  

The Veteran submitted an online article regarding accessory navicular syndrome that described it as a congenital (present at birth) deformity as it is not a part of the normal bone structure of the foot.  

The Veteran was most recently afforded a VA examination in July 2011, at which time her accessory navicular left foot diagnosis was confirmed.  The examiner noted her in-service history of pain due to a bump on her foot and later complaints of tingling and numbness in the left foot.  The Veteran again reported that she began experiencing left foot numbness after being treated with a TENS unit.  She described the burning pain in the bottom of her foot that would radiate to the top of the foot, and her toes would become numb.  She reported continued burning, numbness, and tingling to the bottom of her first after jogging.  She did not, however, report any pain in the area of the accessory navicular left foot.  

Following physical examination and review of the claims file, the examiner diagnosed the Veteran as having left tarsal tunnel syndrome manifested by nerve dysfunction, neuritis, and neuralgia, and it cases decreased mobility and pain.  The examiner opined that the Veteran's left tarsal tunnel syndrome is most likely due to her military service.  He based this opinion on the fact that she had similar complaints and problems during service.  

The examiner also diagnosed accessory navicular left foot.  The Veteran reported to the examiner that she did not feel this is causing a problem, and it was only noticeable when she was wearing boots in service.  She described left foot pain while walking, standing, and at rest.  Upon physical examination, the Veteran only reported left foot tenderness and without any other evidence of musculoskeletal problems in the left foot/toe.  After physical examination and review of the claims file, the examiner opined that the Veteran's accessory navicular left foot, or any other foot disability (other than left tarsal tunnel syndrome), was not caused by, a result of, or aggravated by her military service.  In reaching this conclusion, the examiner indicated that the finding of accessory navicular left foot by x-ray was incidental, and that the Veteran has always had this condition.  Further, he indicated that there are no clinical symptoms related to her accessory navicular left foot.  In other words, the Veteran has no symptoms related to her accessory navicular left foot.  

Upon careful review of the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for accessory navicular left foot.  In essence, the Board concludes that the most probative evidence establishes that the Veteran's accessory navicular left foot is a congenital defect that was not subject to a superimposed disease or injury in service other than the left tarsal tunnel syndrome for which service connection has been established.

The Board finds that the opinion of the July 2011 VA examiner is by far the most probative evidence of record with regard to whether the Veteran has accessory navicular left foot that was caused or aggravated by active service.  The VA examiner addressed the Veteran's history in service and post service in detail, and provided a thorough reasoning for his conclusions. 

The Board acknowledges that the VA examiner did not specifically refer to the Veteran's condition as a "congenital or developmental defect."  As noted above, however, congenital defects are defined as normally static conditions which are incapable of, improvement or deterioration while congenital diseases may improve or worsen.  Here, the VA examiner stressed that the Veteran's in-service x-ray finding of accessory navicular left foot was merely "incidental," that the Veteran has always had this condition, and that she had no symptoms related to her accessory navicular left foot.  The Board finds that the VA examiner's characterization of the Veteran's accessory navicular left foot as not constituting a disease and as being something she has always had is entirely consistent with VA's definition of a developmental defect.  Therefore, the Board finds that the presumption of soundness does not apply.  See Quirin v. Shinseki, 22 Vet. App. 390, 397 (2009) (citing Terry v. Principi, 340 F.3d 1378, 1385-1386 (Fed. Cir. 2003)).  

Furthermore, the Board finds that no superimposed disease or injury in service, other than the already-service connected left tarsal tunnel syndrome, is shown.  As noted, the July 2011 VA examiner explained that the Veteran accessory navicular left foot was only found incidentally upon x-ray and was otherwise asymptomatic.  Additionally, he indicated that there was no permanent change in severity due to her service and no particular superimposed injury or event was noted by the examiner nor is it shown in any of the evidence of record.  See VA Gen. Coun. Prec. 82-90; see also Monroe v. Brown, 4 Vet. App. 513, 515 (1993) (citing VA Gen. Coun. Prec. 82-90).  Finally, the Veteran herself indicated that her accessory navicular left foot did not bother her now that she does not need to wear boots.  

In light of the above, the Board finds that the competent and credible evidence of record reflects that the Veteran's accessory navicular left foot is not a disease or injury within the meaning of the applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9 (2012).  Additionally, no medical professional has determined that the Veteran's accessory navicular left foot was caused or aggravated by her military service.  Indeed, the medical opinion discussed above weighs strongly against finding any connection at all between the Veteran's accessory navicular left foot and her military service.  As such, service connection for the Veteran's accessory navicular left foot is not warranted.

In summary, the credible and probative evidence of record reflects that the Veteran's accessory navicular left foot is congenital in nature, and was not caused by or aggravated by her active service.  Thus, the Board finds that the benefit of the doubt doctrine is not for application, and that the claim must be denied.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).


ORDER

Service connection for accessory navicular left foot is denied.  



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


